department of the treasury internal_revenue_service washington d c oct number release date cc tege eoeg et1 - cor-142545-01 uilc memorandum for director internal_revenue_service center from subject office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et1 - cor-142545-01 railroad retirement act tax status in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion that the following business ceased to be an employer under the railroad retirement act and the railroad unemployment insurance act effective date we have reviewed the opinion of the rrb and based upon the information submitted to the rrb we also conclude that ceased to be an employer under the railroad_retirement_tax_act effective date please take the appropriate action regarding this business cc will e mcleod
